ON REHEARING
The appellant, who was plaintiff below, contends that the bar is in confusion as to the meaning of Rule 1.350(b), Rules of Civil Procedure, 30 F.S.A., relating to the right of a party-plaintiff to compel a party-defendant to produce documents at the taking of defendant’s deposition within 30 days of service. The trial court, in effect, held that under the rules, without a specific order or subpoena, production could not be commanded within 30 days. We affirmed.
The trial court has no trouble understanding the rule as promulgated by the Supreme Court of Florida, and neither do we. It seems clear from a wording of the rule, considered as a whole, that a plaintiff may not require a defendant to produce documents at a deposition simply by a notice to produce documents at the taking of his deposition if the deposition is scheduled within 30 days of service upon him.
Therefore, the petition for rehearing be and the same is hereby denied.